2021 IL App (1st) 181002
                                           No. 1-18-1002
                                    Opinion filed March 15, 2021
                                                                                        First Division
______________________________________________________________________________



                                              IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
______________________________________________________________________________
THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                               )   Circuit Court of
          Plaintiff-Appellee,                                  )   Cook County.
                                                               )
     v.                                                        )   No. 17 CR 1605
                                                               )
DAVID TICEY,                                                   )   Honorable
                                                               )   James B. Linn,
          Defendant-Appellant.                                 )   Judge, presiding.



          JUSTICE HYMAN delivered the judgment of the court, with opinion.
          Presiding Justice Walker and Justice Pierce concurred in the judgment and opinion.

                                            OPINION

¶1              After David Ticey’s codefendant Tommie Goodman accepted a plea deal, Ticey

      proceeded to a jury trial that resulted in a hung jury. In his second trial, the jury convicted

      Ticey on one count of delivery of a controlled substance. The trial court sentenced Ticey

      to 8½ years’ imprisonment.

¶2              Ticey argues that the trial court erred during voir dire by omitting the fourth

       principle required by People v. Zehr, 103 Ill. 2d 472 (1984), and Illinois Supreme Court
No. 1-18-1002

      Rule 431(b) (eff. July 1, 2012), that the decision to forgo testifying may not be held against

      a defendant. We hold reversible error occurred.

¶3              Ticey also argues the jury instructions erroneously included the Illinois Pattern

      Instruction on accomplice testimony. See Illinois Pattern Jury Instructions, Criminal, No.

      3.17 (4th ed. 2000). We agree. The accomplice witness’s testimony for the defense entirely

      exonerated Ticey. This instruction protects a defendant from a witness trying to get

      leniency from the State, a situation not present.

¶4                                          Background

¶5              We recite the facts necessary to understanding our decision.

¶6              Before jury selection, as required by Illinois Supreme Court Rule 431(b) (eff. July

      1, 2012), the trial court admonished the venire. After reciting the first principle, the court

      asked the venire members to raise their hands if they did not “understand it” or had “a

      disagreement with that principle.” After reciting the second principle, the court asked the

      venire members to raise their hands if they did not “understand” the proposition or had a

      “disagreement or problem with it.” As to the third and fourth principles, the court said:

                “The last proposition is this, in a criminal trial the accused does not have to prove

                their innocence. An accused does not have to testify, they don’t have to call any

                witnesses on their own behalf. In a criminal trial the burden of proof is on the

                government, the government has to prove guilt beyond a reasonable doubt; an

                accused does not have to prove anything at all.

                       Hypothetically speaking, you may have a criminal trial, the government

                may call 100 witnesses against the accused, the accused, which is their perfect right

                under the law, may not testify and, which is also their perfect right under the law,

                                                -2-
No. 1-18-1002

                may not call any witnesses at all on their own behalf. After hearing from 100 people

                on one side and nobody from the other there can be a reasonable doubt in a jury’s

                mind as to whether the government has met their burden of proof. Is there anybody

                here who has a disagreement or doesn’t understand what I am talking about, that an

                accused doesn’t have to testify, don’t have to call any witnesses on their own behalf;

                just because the government has put the case on and put on some evidence, the

                accused doesn’t have to explain it or give their side of the story, it is perfectly fair

                and okay under the law for them to choose not to testify and not call any witnesses

                at all on their own behalf whatsoever.

                       If you don’t understand that or have a disagreement with that concept,

                please raise your right hand. No hands are raised.”

      After the court finished its admonishments and the voir dire, the trial commenced.

¶7                                         Trial Witnesses

¶8              Officer Angela Pittman testified that on January 6, 2017, she was the undercover-

      buy officer in a “buy/bust” operation. She parked an unmarked police car near West

      Madison and South Whipple, where she asked a young black man where to buy “diesel,”

      meaning heroin. The man pointed up and down Whipple. Pittman looked toward Whipple

      and saw a black car with several people standing at the front passenger window buying

      loose cigarettes.

¶9              Officer Pittman approached the passenger’s side and saw Goodman in the front

      passenger seat and Ticey in the driver’s seat. Pittman bought loose cigarettes for $2 from

      Goodman and asked if he knew where to get “diesel.” Goodman pointed toward the driver’s

      seat. Pittman looked at Ticey, and said, “Let me get two.” Ticey, who was holding a Ziploc


                                                 -3-
No. 1-18-1002

       bag containing white powder, told Pittman he had one left. Pittman responded that she

       needed two, and Goodman told her they would be going to get more. Pittman said, “Let

       me get the one.”

¶ 10            Ticey handed the Ziploc bag to Goodman, who gave the bag to Pittman in exchange

       for a marked $10 bill in prerecorded police funds. Pittman started to walk away, but

       Goodman called her back and asked if she had a phone because they were going to get

       more drugs. Pittman said she did not have a phone but asked for a phone number where

       she could reach them. Ticey wrote down a phone number and the name “Soul” on a piece

       of paper and handed it to Goodman, who gave the paper to Pittman. She said she would

       call them later.

¶ 11            Pittman walked away and gave a positive-buy signal to her partners. By radio, she

       said a person in the back seat was not involved in the transaction. Pittman said that she had

       purchased one bag of narcotics and that no additional narcotics were found in the car.

       Shortly afterward, Pittman identified Ticey and Goodman, who had been detained.

¶ 12            Officer John Zinchuk testified that he was the team’s surveillance officer and

       recorded the videos played during Pittman’s testimony. Zinchuk saw Pittman arrive and

       started recording as she approached Ticey’s car. Shortly after Zinchuk saw what looked

       like a money exchange, Pittman walked away from the car and gave a positive-buy signal.

       Zinchuk stopped recording after Pittman turned the corner.

¶ 13            Zinchuk drove back toward Madison and Whipple to get a better view of Pittman’s

       identifications of Ticey and Goodman. Zinchuk recorded the show-up identification. After

       returning to the station, he prepared a DVD and gave it to the evidence officer to inventory.




                                               -4-
No. 1-18-1002

       On redirect examination, Zinchuk testified there were multiple surveillance officers with

       eyes on Pittman.

¶ 14            Officer Paul Szura testified he was on duty as an enforcement officer with Pittman.

       After receiving a positive-buy signal from her, he approached Ticey’s car and asked

       Goodman and Ticey to get out. Szura detained both men until Pittman arrived and

       identified them. After arresting them, he read their Miranda rights. See Miranda v. Arizona,

       384 U.S. 436 (1966). When Szura searched Goodman, he found $12, including a marked

       $10 bill.

¶ 15            At the police station, Pittman gave Szura the Ziploc she had purchased and a white

       piece of paper with a name and number on it. Szura inventoried the suspected narcotics

       and the piece of paper. The parties stipulated to testimony that the substance in the Ziploc

       bag tested positive for heroin and weighed 0.3 grams.

¶ 16                                         Defense

¶ 17            One witness testified for the defense. Tommie Goodman, 57, said he had known

       Ticey for possibly 20 years. Goodman was a drug addict as a teenager and became addicted

       to heroin seven or eight years before trial. He started using heroin because he had several

       medical conditions. Goodman had multiple convictions, including two convictions for

       possession of a controlled substance, a conviction for driving on a suspended license, and

       a recent conviction based on his role in this case.

¶ 18            On January 6, Goodman asked Ticey to take him to the hospital because his pain

       medication was not helping manage his spinal stenosis. Goodman had purchased two bags

       of heroin the night before and had used one bag before Ticey arrived. He intended to use

       the last bag if the hospital could not help him with his pain.

                                               -5-
No. 1-18-1002

¶ 19            Ticey arrived shortly before noon and told Goodman he did not have enough gas to

       get to the hospital. They decided to sell cigarettes to get gas money, so they drove to

       Whipple and Madison, a known place for the sale and purchase of loose cigarettes. After

       sitting at the intersection for 10 to 40 minutes, Goodman saw an African American woman

       wearing a pink hoodie who looked like she was going through heroin withdrawal. The

       woman was putting her hand up, wiping tears from her eyes, and looking impatient.

       Goodman saw her talk to two young men before she approached Ticey’s car. Goodman

       thought she was trying to buy heroin.

¶ 20            When the woman arrived at the passenger window, she asked Goodman for

       cigarettes. She also asked if Goodman knew where she could find heroin. Goodman could

       not recall whether he sold the woman cigarettes. He testified that Ticey was selling

       cigarettes, not him. Goodman told the woman he had one bag of heroin. Because he found

       the woman attractive, he added that he might help her find more. The woman paid

       Goodman $10 for the bag of heroin. Ticey never handed the bag to Goodman and never

       accepted money from the woman, and Goodman never saw Ticey possess or sell narcotics

       that day.

¶ 21            On cross-examination, Goodman admitted he had been charged with possession of

       a controlled substance and pled guilty to a lesser offense in exchange for a sentence of

       probation.

¶ 22            Goodman asked Ticey to take him to the hospital instead of asking his wife or

       calling an ambulance. Goodman and Ticey did not leave to buy gas after receiving $10

       from the woman because he “went to jail.” The prosecutor asked Goodman if he had known

       Ticey for 40 years and Goodman said, “20, 40, over 20. That’s my testimony.”


                                               -6-
No. 1-18-1002

¶ 23            Goodman did not see Ticey sell cigarettes that day. He denied pointing to Ticey

       when the woman said she wanted to buy heroin and denied Ticey showed her a bag of

       heroin. Nor did Goodman tell the woman he and Ticey would be getting more heroin. He

       denied Ticey wrote down his phone number. Goodman admitted he planned to buy more

       heroin with the money.

¶ 24            On redirect examination, Goodman testified Ticey did not write down the phone

       number on the paper he gave to the woman.

¶ 25                                          Videos

¶ 26            The State played for the jury two surveillance videos. The first clip showed Pittman

       from behind, approaching the car on the passenger side and talking to someone inside. The

       video was too far away to see occupants or exactly what changed hands. Pittman started to

       walk away, then turned around and went back to the car. When she walked away, she had

       a piece of paper in her hand. Her interaction with the occupants lasted less than one minute.

       The second clip of a few seconds showed Ticey and Goodman standing outside the car

       after their arrest.

¶ 27                                     Jury Instructions

¶ 28            During a jury-instruction conference, defense counsel objected to the use of the

       accomplice instruction (IPI Criminal 4th No. 3.17) based on Goodman’s testimony that

       established he was not involved with Ticey in the commission of the crime. The trial judge

       issued the instruction over objection as follows: “When a witness says he was involved in

       the commission of a crime with the defendant, the testimony of that witness is subject to

       suspicion and should be considered by you with caution. It should be carefully examined

       in light of the other evidence in the case.”

                                                -7-
No. 1-18-1002

¶ 29            The trial court also instructed: “The Defendant is not required to prove his

       innocence. The fact that the Defendant did not testify, must not be considered by you in

       any way in arriving at your verdict.”

¶ 30                                    Closing Arguments

¶ 31            In closing, the State argued that Ticey and Goodman “set up shop as drug dealers

       on the west side” and were accountable for each other’s actions since they were “in it

       together.” The State further urged that Goodman’s testimony should not be believed, noting

       the jury would be instructed to view his testimony with suspicion where he admitted

       committing a crime with Ticey.

¶ 32            Defense counsel argued that the evidence established he and Goodman were not

       drug dealers. Other than the $12 found on Goodman, they had no money or drugs on them

       or in the car when arrested. Counsel argued that the video evidence contradicted Pittman’s

       testimony about Ticey writing the note and passing the drugs. Instead, the video evidence

       showed Pittman never leaned into the window as if she were talking to the driver.

¶ 33            After closing arguments, the trial court again admonished the jurors, stating: “The

       fact that the defendant did not testify must not be considered by you in any way in arriving

       at your verdict.”

¶ 34                                    Jury Deliberations

¶ 35            The jury began deliberating at 4 p.m. At 5:10 p.m., the jurors sent the judge a note

       asking, “Do we have to—do you have to touch and pass to be guilty.” Defense counsel

       objected, arguing the question related to applying the law to the facts. Counsel objected to

       any answer other than “you have all the information you need. Please, deliberate.”

       Alternatively, defense counsel argued, if the trial court should give a different answer, the

                                                -8-
No. 1-18-1002

       answer should be “it depends” because the question lacked the specificity required for a

       “yes” or “no” response. Over defense counsel’s objection, the trial court ruled that it was a

       question of law. He responded, “No, no, you do not. Please refer to the law you received,

       which, of course, includes the accountability instruction that [you] received and rely on

       your collective memories of the evidence. Please, continue your deliberations, Judge Linn.”

       At 5:18 p.m., the jury found Ticey guilty.

¶ 36            Ticey’s motion for a new trial omitted mention of the trial court’s admonishments

       to the venire, jury instructions, or the jury’s note to the trial court during deliberations. The

       trial court denied the motion.

¶ 37            After the sentencing hearing, Ticey received 8½ years’ imprisonment, 2½ years

       above the minimum available sentence.

¶ 38                                          Analysis

¶ 39            Ticey requests a new trial, raising three arguments: (i) the trial court improperly

       admonished the venire under Illinois Supreme Court Rule 431(b) (eff. July 1, 2012), (ii) the

       jury instructions erroneously included the accomplice instruction, and (iii) the trial court

       improperly responded to the jury’s note during deliberations. Ticey acknowledges he

       forfeited these issues but asks us to review them as plain error. Alternatively, as to the

       claims of error on the jury instruction and the jury’s note, he asserts ineffectiveness of

       counsel to preserve the issues for review—counsel objected during trial but omitted them

       in his motion for a new trial. Finally, Ticey argues that, in imposing prison time, the trial

       court failed to consider his post-traumatic stress disorder and other treatable disorders and

       his rehabilitative potential.

¶ 40                                          Voir Dire

                                                 -9-
No. 1-18-1002

¶ 41            Ticey argues that during voir dire the trial judge did not advise the prospective

       jurors about the principle that a defendant’s failure to testify cannot be held against him or

       her. The State responds that Ticey forfeited the issue and, regardless, there was no error.

       Ticey acknowledges his counsel’s failure to object at trial or to include this issue in the

       motion for a new trial. He asks for review under the plain error doctrine.

¶ 42            We note that the State’s brief based its argument on a lengthy quote of the trial

       judge’s remarks to the prospective jurors, but the quotation’s source was the transcript of

       the first trial that ended in a mistrial. This misquote caused confusion and a waste of judicial

       resources in trying to locate the proper transcript and language from the second trial.

       Relatedly, pages referenced in both parties’ briefs are inaccurate or difficult to locate in the

       multiple records. Proper labeling, chronological entries, and accurate citations of the record

       underpin our review.

¶ 43            Despite forfeiture, Illinois Supreme Court Rule 451(c) (eff. Apr. 8, 2013) permits

       correcting serious errors and errors in factually close cases. People v. Herron, 215 Ill. 2d

       167, 175 (2005). The plain error clause of Illinois Supreme Court Rule 615(a) provides:

       “Any error, defect, irregularity, or variance which does not affect substantial rights shall

       be disregarded. Plain errors or defects affecting substantial rights may be noticed although

       they were not brought to the attention of the trial court.” See People v. Piatkowski, 225 Ill.

       2d 551, 564 (2007). First, we determine whether an error occurred. People v. Thompson,

       238 Ill. 2d 598, 613 (2010).

¶ 44            Illinois Supreme Court Rule 431(b) (eff. July 1, 2012), governing voir dire

       examination, requires the trial court ask each potential juror, individually or as a group,

       whether that juror understands and accepts these four principles: (i) the defendant is


                                                - 10 -
No. 1-18-1002

       presumed innocent of the charge(s); (ii) before the defendant can be convicted, the State

       must prove the defendant guilty beyond a reasonable doubt; (iii) the defendant is not

       required to offer any evidence on his or her own behalf; and (iv) the defendant’s failure to

       testify cannot be held against them. But “no inquiry of a prospective juror shall be made

       into the defendant’s decision not to testify when the defendant objects.” Id. The rule further

       provides, “The court’s method of inquiry shall provide each juror an opportunity to respond

       to specific questions concerning the principles set out in this section.” Id.

¶ 45            Rule 431(b) language is “clear and unambiguous”—failure to ask whether jurors

       understand and accept each of the four principles constitutes error. People v. Belknap, 2014

       IL 117094, ¶ 45. Rule 431(b) mandates a specific question and response process.

       Thompson, 238 Ill. 2d at 607. “The trial court must ask each potential juror whether he or

       she understands and accepts each of the principles in the rule. The questioning may be

       performed either individually or in a group, but the rule requires an opportunity for a

       response from each prospective juror on their understanding and acceptance of those

       principles.” (Emphasis added.) Id. We review compliance with Rule 431(b) de novo. Id. at

       606.

¶ 46            The Illinois Supreme Court in Zehr, 103 Ill. 2d 472, established that Rule 431’s

       four principles impose “a sua sponte duty upon the trial judge to question each potential

       juror.” People v. Martinez, 386 Ill. App. 3d 153, 161 (2008). The trial court concluded the

       voir dire with these questions: “Is there anybody here who has a disagreement or doesn’t

       understand what I am talking about, that an accused doesn’t have to testify, don’t have to

       call any witnesses on their own behalf; just because the government has put the case on

       and put on some evidence, the accused doesn’t have to explain it or give their side of the


                                               - 11 -
No. 1-18-1002

       story, it is perfectly fair and okay under the law for them to choose not to testify and not

       call any witnesses at all on their own behalf whatsoever. If you don’t understand that or

       have a disagreement with that concept, please raise your right hand.” These questions

       complied with the first three principles. As to the last principle, the trial court made no

       mention at all that a defendant’s failure to testify should not be held against the defendant.

¶ 47            Additionally, while the trial court asked the jury if they understood the Zehr

       principles, the trial court paraphrased “accept” by asking whether jurors had

       “disagreement” with what it said. Under the rule’s strictures and applicable caselaw, the

       trial court’s admonitions thwart the intent of Rule 431(b).

¶ 48            While noting not every violation mandates reversal, the appellate court reversed in

       People v. Schaefer, 398 Ill. App. 3d 963, 969, 974 (2010). There, the trial court failed to

       comply with Rule 431(b) by (i) asking prospective jurors only whether they “ ‘had any

       problem’ ” with the first and second principles, (ii) failing to ask jurors whether they

       understood and accepted the third and fourth principles, (iii) neglecting to ask the jurors

       whether they understood and accepted the principles, and (iv) failing to provide jurors with

       an opportunity to respond. Id. at 967.

¶ 49            The State contended at oral argument that the trial court discussed the “subject

       matter” of the fourth principle, indicating a deficiency in the handling of this principle. The

       mandate of Rule 431(b) requires more than a reference to the “subject matter.” Error

       occurred.

¶ 50            Next, we need to determine whether the evidence was closely balanced.

¶ 51            The factual question concerned whether or not Ticey passed the narcotics to

       Goodman. The jury heard testimony about the arrest for selling a small amount of heroin


                                                - 12 -
No. 1-18-1002

       principally from the undercover police officer. The solitary defense witness, Goodman, a

       passenger, handed the officer the Ziploc bag and, when searched, had the marked $10 bill

       in his pocket. Goodman testified Ticey had no involvement in the drug sale. According to

       Goodman, Ticey was driving him to a hospital to try to get more pain medication. But

       Ticey’s car needed gas, and Ticey needed money to pay for the gas. So they drove to a spot

       to sell cigarettes for the gas money. Somewhere between 10 and 40 minutes later, Officer

       Pittman approached the car and asked for heroin. After a short conversation, Goodman

       handed her a bag with a tiny amount of heroin in exchange for $10. Goodman sold to

       Pittman because he thought she “looked nice.”

¶ 52            Pittman testified that Ticey sat in the driver’s seat and Goodman in the passenger’s

       seat. She asked them if they had heroin (using the slang term “diesel”). Goodman said they

       had one small bag. Ticey was holding a Ziploc bag and handed it to Goodman. Pittman

       paid Goodman with a marked $10 bill and began to walk away from the car. Goodman

       called her back and asked for a phone number to reach her to sell more heroin. She said

       she did not have a phone with her. Ticey wrote a phone number and a nickname (“Soul”)

       on a piece of paper. After Pittman walked away, she gave her team members the sign for a

       “buy.” The videos, which we have carefully watched, were taken from a distance that

       obscured what occurred between Pittman and Goodman and Ticey.

¶ 53            Goodman’s testimony excludes Ticey from participating in the drug transaction.

       One video was a tad over one minute, and the other lasted less than 20 seconds. They show

       Pittman in a pink hoodie walking up to a car, engaging for a short time, and then moving

       away. No fingerprints or DNA tests were done on the Ziploc bag.




                                               - 13 -
No. 1-18-1002

¶ 54            Pittman’s and Goodman’s eyewitness testimony contradict each other. The videos

       add nothing to their testimony. The outcome, as the supreme court noted in People v. Sebby,

       2017 IL 119445, ¶ 63 (quoting People v. Naylor, 229 Ill. 2d 584, 606-07 (2008)), turns on

       how the jury resolved the “ ‘contest of credibility.’ ” There, the court “determined that

       because both versions were credible, the evidence was closely balanced.” (Emphasis

       added.) Id. (citing Naylor, 229 Ill. 2d at 608). The court found it dispositive that “[t]he

       [state’s witnesses’] testimony was largely consistent, but so was the testimony of the

       defendant and his witnesses.” Id. ¶ 61. The closely balanced evidence meant that the trial

       court’s “clear instructional error alone may have tipped the scales in favor of the State.” Id.

       ¶ 78. The court chose to “err on the side of fairness and remand for a new trial.” Id.

¶ 55            Here, too, there was a contest of credibility and, as in Sebby, a closely balanced

       case. Id. ¶ 63. Given (i) the two versions of Ticey’s involvement in the sale, (ii) that Ticey

       had the right not to testify, and (iii) that the jury cannot legally hold his decision to not

       testify against him, we find the error might have influenced the jury. Where the defendant

       demonstrates the evidence to be closely balanced, “ ‘prejudice is not presumed; rather,

       “[t]he error is actually prejudicial.” ’ ” People v. Othman, 2020 IL App (1st) 150823-B,

       ¶ 70 (quoting Sebby, 2017 IL 119445, ¶ 51, quoting Herron, 215 Ill. 2d at 193).

¶ 56            The error requires a new trial. See Belknap, 2014 IL 117094, ¶ 45.

¶ 57                                   Jury Instruction 3.17

¶ 58            As the issue with IPI Criminal 4th No. 3.17, the “accomplice instruction,” may

       recur, we decide it.

¶ 59            Ticey argues the trial court erred by providing the jury IPI Criminal 4th No. 3.17,

       which states: “When a witness says he was involved in the commission of a crime with the


                                               - 14 -
No. 1-18-1002

       defendant, the testimony of that witness is subject to suspicion and should be considered

       by you with caution. It should be carefully examined in light of the other evidence in the

       case.” Ticey asserts that IPI Criminal 4th No. 3.17 minimized the strength of Goodman’s

       testimony and, accordingly, was prejudicial. Ticey contends that the accomplice instruction

       should not have been given because Goodman testified for the defense and the testimony

       exonerated Ticey.

¶ 60            The State relies on the trial court’s discretion in deciding instructions. People v.

       Simms, 192 Ill. 2d 348, 412 (2000). Citing People v. Kirchner, 194 Ill. 2d 502, 541 (2000),

       the State argues IPI Criminal 4th No. 3.17 should be tendered to the jury when probable

       cause exists to believe the witness was guilty of the offense either as a principal or as an

       accessory, regardless of which party presents the testimony.

¶ 61            Ticey concedes that he failed to preserve this issue. We agree; however, Illinois

       Supreme Court Rule 451(c) (eff. Apr. 8, 2013) permits correction of serious errors and

       errors in factually close cases where fundamental fairness requires the jury be properly

       instructed. Herron, 215 Ill. 2d at 175. The plain error clause of Illinois Supreme Court Rule

       615(a) provides: “Any error, defect, irregularity, or variance which does not affect

       substantial rights shall be disregarded. Plain errors or defects affecting substantial rights

       may be noticed although they were not brought to the attention of the trial court.” See

       Piatkowski, 225 Ill. 2d at 564. Rule 451(c) is coextensive with the plain-error clause of

       Rule 615(a), and courts construe the two rules identically. Id. Again, we must determine if

       an error occurred. See Thompson, 238 Ill. 2d at 613.

¶ 62            Generally, the trial court has discretion to determine instructions, absent an abuse

       of discretion. People v. Simms, 192 Ill. 2d 348, 412 (2000). We must determine whether


                                               - 15 -
No. 1-18-1002

       the accomplice instruction constituted an abuse of discretion under the circumstances in

       this case.

¶ 63            An accomplice instruction applies when a witness is an accomplice and testifies for

       the State, implicating the defendant. See People v. Buffington, 51 Ill. App. 3d 899, 901-02

       (1977) (strong motivation for accomplice to testify falsely because of expectation of lenient

       treatment by State in return for favorable testimony). During the commission of the offense,

       a defendant’s presence constitutes a factor to determine accountability. People v. Taylor,

       164 Ill. 2d 131, 141 (1995).

¶ 64            The State maintains that a shared intent to sell narcotics may be inferred from the

       circumstances because Ticey sat next to Goodman. Equally plausible, however, as

       Goodman testified, Ticey was nothing more than the driver.

¶ 65            Giving the accomplice instruction becomes error when used by the prosecution to

       discredit principal defense witnesses. People v. Brown, 55 Ill. App. 3d 724, 726 (1977).

       The instruction “was never intended as a vehicle for the prosecution, but was designed for

       the defense to caution the jury” when a State’s witness might expect clemency. Id. at 727.

       But, in Brown, the error was harmless due to overwhelming evidence of guilt, which is not

       the situation before us.

¶ 66            Finally, the purpose of the instruction is to afford greater protection for the

       defendant, not the State; giving the instruction in circumstances like those here, with

       closely balanced evidence and the accomplice testifying for the defendant, tends to destroy

       the presumption of innocence, making it not harmless error. See People v. Perryman, 80

       Ill. App. 3d 204, 205-06 (1980) (improper tendering of instruction affects substantial right




                                               - 16 -
No. 1-18-1002

       of defendant as to constitute plain error); People v. Hanson, 83 Ill. App. 3d 1108, 1113

       (1980) (same).

¶ 67            Ticey refers us to People v. Fane, 2020 IL App (2d) 180151, where the codefendant

       testified that defendant was absent during the planning and the commission of the crime.

       The defendant was on trial for multiple offenses stemming from a home invasion, and his

       codefendant had pled guilty to home invasion and residential burglary based on the same

       incident. Id. ¶¶ 3, 19. The codefendant testified the defendant had been with him and others

       on the night of the incident but had been dropped off before the codefendant and another

       man planned the home invasion and went to the victim’s house. Id. ¶¶ 20-21.

¶ 68            The trial judge in Fane provided the jury with a modified version of IPI Criminal

       4th No. 3.17 over defendant’s objection. Id. ¶ 27. The jury found the defendant guilty of

       multiple offenses. Id. ¶ 28. On appeal, the defendant argued the trial court erred in giving

       the accomplice instruction because the codefendant testified for the defense that the

       defendant was not present during either the planning or the actual home invasion. Id. ¶¶ 1,

       30. The appellate court found an accomplice instruction “should not be given where an

       accomplice witness wholly exculpates a defendant” and reversed and remanded for a new

       trial. Id. ¶¶ 38, 43. The error was not harmless; the accomplice’s testimony “represented

       defendant’s entire defense,” with the outcome utterly dependent on a credibility

       determination between the accomplice and the State’s witnesses. Id. ¶ 40.

¶ 69            Ticey asserts the facts are substantially similar, and the outcome should be as well.

       Pittman’s testimony placed Ticey on the scene, holding the bag with heroin and handing it

       to Goodman to sell, whereas Goodman claimed full responsibility for the drug transaction.




                                               - 17 -
No. 1-18-1002

¶ 70            Besides Fane, the holding in People v. Krush, 120 Ill. App. 3d 614 (1983), informs

       our decision. The Krush court noted “[t]he proper rule for giving the accomplice instruction

       should depend upon the circumstances of each case and, whether the accomplice testifies

       for the State or defendant”; however, “total exoneration of a defendant by an accomplice

       witness called by defendant would preclude giving of the instruction.” (Emphasis in

       original.) Id. at 618.

¶ 71            Similarly, in People v. Dodd, 173 Ill. App. 3d 460 (1988), the court stated that the

       instruction “should not be given where the witness’ testimony completely fails to implicate

       the defendant, because the instruction may tend to unduly derogate the defendant’s ability

       to use favorable testimony by an accomplice.” Id. at 467 (citing Krush, 120 Ill. App. 3d at

       618). The only witness for the defense, the accomplice, testified she and the defendant

       drove to a shopping mall and looked at rings. Id. at 464. The next day, she entered the

       jewelry store alone while the defendant remained outside because he did not feel well. Id.

       She asked to see a ring and then ran out of the store with it. Id. She did not tell defendant

       she would take the ring because she had not planned on doing so. Id. at 464-65. When she

       returned to the car, she kept quiet about taking the ring, telling him to drive away, which

       he did. Id. at 465.

¶ 72            The State argued that the defendant had planned and assisted in the commission of

       the theft. The trial court instructed the jury on the elements of intent and knowledge. And

       it gave the accomplice instruction. Id. The appellate court found error in giving the

       instruction because the defense witness established only that she and the defendant had a

       close relationship and that the night before the defendant looked at rings at the store. The

       Dodd court stated the “crucial question” was whether the defendant knowingly aided the


                                               - 18 -
No. 1-18-1002

       accomplice in the planning or commission of the offense, and the accomplice explicitly

       denied defendant was aware of the theft. Id. at 467.

¶ 73            The Dodd court recognized that a relationship between a witness and the State

       might motivate an accomplice to testify falsely, expecting lenient treatment by the State in

       return for favorable testimony. Id. at 466. On the other hand, the witness risks disfavor with

       the prosecution where he or she testifies for a defendant. Id. The Dodd court has discretion

       “unless the testimony completely fails to implicate the defendant.” (Emphasis added.) Id.

       Indeed, as here, the instruction “unfairly discredit[ed] the principal evidence favoring

       defendant.” Id. at 467.

¶ 74            Goodman pled guilty to charges stemming from the narcotics sale and received a

       sentence of probation. At trial, he testified that Ticey merely gave him a ride, sold only

       cigarettes for gas money, and had no involvement with the narcotics sale. Thus, the defense

       called Goodman to exonerate Ticey.

¶ 75            This is not a case where an accomplice testifies for the State with self-preservation

       as a motive. See Kirchner, 194 Ill. 2d at 541-42 (requested accomplice witness instruction

       properly denied where no evidence of probable cause witness aided or abetted defendant

       in commission of crime). Nor is it one where the State must rely on an accomplice’s

       testimony to prove its case. The only question before the jury was whether to believe

       Goodman’s testimony that Ticey did not pass him the narcotics. The instruction protects a

       defendant from a witness who is trying to get leniency from the State; here, that risk does

       not exist.

¶ 76                                Jury Inquiry and Sentencing




                                               - 19 -
No. 1-18-1002

¶ 77            Given our disposition, we need not address Ticey’s remaining issues: (i) that the

       trial judge’s answer to the jury’s note during deliberations effectively directed the verdict

       and denied him a fair trial, (ii) that his trial counsel provided ineffective assistance, and

       (iii) that he deserves a new sentencing hearing.

¶ 78            Reversed and remanded.




                                              - 20 -
No. 1-18-1002


                                 No. 1-18-1002


Cite as:                 People v. Ticey, 2021 IL App (1st) 181002


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 17-CR-
                         1605; the Hon. James B. Linn, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and Bryon M. Reina, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Susan L. Wobbekind, and Frances McMahon
Appellee:                Kushner, Assistant State’s Attorneys, of counsel), for the
                         People.




                                     - 21 -